Case 3:19-cr-00083-S DocumentS Filed 02/27/19 P

IN THE UNITED sTATEs DISTRICT CoURT PE@ 2 7 20|9
FoR THE NoRrHERN DlsTRIcT oF TE XAS

 

 

 

 

DALLAS DIVISION Ct¢r:'§§f >U*.'S“.' orsmm COURT
tips W‘ g
UNITED STATES OF AMERICA : _ , rrv,. …._, ,_
V~ No. %f \CJ ma Bg,_§

cARoLYN RENA DAvls LZQ

PLEA AGREEMENT
Carolyn Rena Davis, the defendant, Scottie Allen, the defendant’s attomey, and
the United States of America (the government) agree as follows:
l. Rights of the defendant The defendant understands that the defendant
has the rights:

a. to have her case presented to a federal grand jury;

b. to plead not guilty;

c. to have a trial by jury;
d. to have the defendant’s guilt proven beyond a reasonable doubt;
e. to confront and cross-examine Witnesses and to call vvitnesses in the

defendant’s defense; and
f. against compelled self-incrimination

2. Waiver of rights and plea of guilty: The defendant Waives these rights
and pleads guilty to the offenses alleged in Count One of the Information, charging a
violation of 18 U.S.C. § 37l, that is, conspiracy to commit bribery concerning programs

receiving federal funds. The defendant understands the nature and elements of the crime

Plea Agreement_Page l

 

 

Case 3:19-cr-00083-S Document 8 Filed 02/27/19 Page 2 of 7 Page|D 26

to Which the defendant is pleading guilty, and agrees that the factual resume the

defendant has signed is true and Will be submitted as evidence.

3.

include:

4.

Sentence: The maximum penalties the Court can impose for Count One

imprisonment for a period not to exceed five years;

a fine not to exceed $250,000, or twice any pecuniary gain to the
defendant or loss to the victim(s);

a term of supervised release of not more than three years, Which may
be mandatory under the law and Will follow any term of
imprisonment If the defendant violates the conditions of supervised
release, the defendant could be imprisoned for the entire term of
supervised release;

a mandatory special assessment of $100;

restitution to victims or to the community, Which is mandatory under
the lavv, and Which the defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the

offense of conviction alone; and

costs of incarceration and supervision.

Immigration consequences: The defendant recognizes that pleading

guilty may have consequences With respect to the defendant’s immigration Status if the

defendant is not a citizen of the United States. Under federal law, a broad range of

crimes are removable offenses. The defendant understands this may include the offense

to Which the defendant is pleading guilty, and for purposes of this plea agreement, the

defendant assumes the offense is a removable offense. Removal and other immigration

Plea Agreement-Page 2

Case 3:19-cr-00083-S Document 8 Filed 02/27/19 Page 3 of 7 Page|D 27

consequences are the subject of a separate proceeding, however, and the defendant
understands that no one, including the defendant’s attorney or the district court, can
predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to plead
guilty regardless of any immigration consequences that the defendant’s plea of guilty
may entail, even if the consequence is the defendant’s automatic removal from the United
States.

5. Sentencing agreement Pursuant to Federal Rule of Criminal Procedure
ll(c)(l)(C), the parties agree that the appropriate term of imprisonment in this case is one
that does not exceed three years or 36 months’ imprisonment If the Court accepts this
plea agreement, this sentencing provision is binding on the Court. Other than the agreed
maximum term of imprisonment there are no other sentencing limitations, and the Court
remains free to determine the appropriate sentence under the advisory United States
Sentencing Guidelines and 18 U.S.C. § 3553.

6. Rej ection of agreement Pursuant to Federal Rule of Criminal Procedure
ll(c)($), if the Court rejects this plea agreement the defendant will be allowed to
withdraw the defendant’s guilty plea. If the defendant declines to withdraw the
defendant’s guilty plea, the disposition of the case may be less favorable than that
contemplated by the plea agreement

7. Mandatory special assessment Prior to sentencing, the defendant agrees l
to pay to the U.S. District Clerk the amount of $100 in satisfaction of the mandatory

special assessment in this case.

Plea Agreement_Page 3

Case 3:19-cr-OOO83-S Document 8 Filed 02/27/19 Page 4 of 7 Page|D 28

8. Defendant’s agreement The defendant shall give complete and truthful
information and/ or testimony concerning the defendant’s participation in the offense of
conviction. Upon demand, the defendant shall submit a personal financial statement
under oath and submit to interviews by the government and the U.S. Probation Office
regarding the defendant’s capacity to satisfy any fines or restitution The defendant
expressly authorizes the United States Attomey’s Office to immediately obtain a credit
report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the U.S. Attomey’s Office from pursuing any
other means by which to satisfy the defendant’s full and immediately enforceable
financial obligation. The defendant understands that the defendant has a continuing
obligation to pay in full as soon as possible any financial obligation imposed by the
Court.

9. Government’s agreement The government will not bring any additional
charges against the defendant based upon the conduct underlying and related to the
defendant’s plea of guilty. The government will file a Supplement in this case, as is
routinely done in every case, even though there may or may not be any additional terms.
This agreement is limited to the United States Attorney’s Office for the Northem District

of Texas and does not bind any other federal, state, or local prosecuting authorities, nor

Plea Agreement_Page 4

Case 3:19-cr-OOO83-S Document 8 Filed 02/27/19 Page 5 of 7 Page|D 29

does it prohibit any civil or administrative proceeding against the defendant or any
property.

10. Violation of agreement The defendant understands that if the defendant
violates any provision of this agreement or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge In such event, the
defendant waives any objections based upon delay in prosecution If the plea is vacated
or withdrawn for any reason other than a finding that it was involuntary, the defendant
also waives objection to the use against the defendant of any information or statements
the defendant has provided to the government and any resulting leads.

11. Voluntary plea: This plea of guilty is freely and voluntarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

12. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. §
3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court. The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant further waives the defendant’s right to seek any future

reduction in the defendant’s sentence (e.g., based on a change in sentencing guidelines or

Plea Agreement_Page 5

 

Case 3:19-cr-OOO83-S Document 8 Filed 02/27/19 Page 6 of 7 Page|D 30

statutory law). The defendant however, reserves the rights (a) to bring a direct appeal of
(i) a sentence exceeding the statutory maximum punishment or (ii) an arithmetic error at
sentencing, (b) to challenge the voluntariness of the defendant’s plea of guilty or this
waiver, and (c) to bring a claim of ineffective assistance of counsel.

13. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that attomey’s legal representation The defendant has received from the
defendant’s attorney explanations satisfactory to the defendant concerning each
paragraph of this plea agreement each of the defendant’s rights affected by this
agreement and the alternatives available to the defendant other than entering into this
agreement Because the defendant concedes that the defendant is guilty, and after
conferring with the defendant’s attorney, the defendant has concluded that it is in the
defendant’s best interest to enter into this plea agreement and all its terms, rather than to
proceed to trial in this case.

14. Entirety of agreement This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court No promises or
representations have been made by the United States except as set forth in writing in this

plea agreement

Plea Agreement_Page 6

 

Case 3:19-cr-OOO83-S Document 8 Filed 02/27/19 Page 7 of 7 Page|D 31

AGREED To AND slGNED this;g_#day of `§.’AM m 1.42019.

ERIN NEALY COX
UNITED STATES ATTORNEY

v o./‘¢~.T\ --£
MARCUS BU§{:H
Assistant United States Attomey
Texas Bar No. 03493300
ANDREW O. WIRMANI
Texas Bar No. 24052287
1100 Commerce Street Third Floor
Dallas, Texas 75242-1699
Tel: (214) 659-8600
Fax: (214) 659-8809
Email: marcus.busch@usdoj . gov

 

sr€vE`F/AHEY‘/y

Criminal Chief

I have read or had read to me this plea agreement and have carefully reviewed
every part of it with my attomey. l fully understand it and voluntarily agree to it.

MLM l"<>?“/`/?

CARQLYN RENA DAvIs Date
Defendant

 

 

 

' defendant’s attomey. I have carefully reviewed every part of this plea
th the defendant To my knowledge and belief, my client’s decision to enter
into th1 ,» ea agreeme an informed and voluntary one.

§
et/W\ / " 3?°{ ' / 67
sCoTTIE ALLEN lime
Attomey for Defendant

Plea Agreement_Page 7

